Citation Nr: 0100410	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  95-14 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Whether the veteran filed a timely substantive appeal with 
respect to an October 1996 rating decision that denied 
entitlement to service connection for 
neurological/multisystem disability claimed as analogous to 
Gulf War Syndrome and also claimed as due to exposure to 
multiple chemical and/or biologic agents.

2.  Whether the veteran filed a timely notice of disagreement 
with the March 1993 rating decision that denied entitlement 
to service connection for a suprasellar arachnoid cyst.


REPRESENTATION

Appellant represented by:	James E. Morgan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1978.   

This appeal before the Board of Veterans' Appeals (Board) 
arises from a March 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, that denied the veteran's claim of entitlement to 
service connection for a suprasellar arachnoid cyst.  
Following the receipt of an inquiry regarding the veteran's 
claim, the RO sent the veteran a letter in August 1994 
indicating that the one-year time period had expired for him 
to file a timely notice of disagreement regarding this March 
1993 decision.  A notice of disagreement was received in 
September 1994, a statement of the case was issued in 
November 1994, and a substantive appeal was received in April 
1995.  

As noted by the Board in a January 2000 remand, the November 
1994 statement of the case essentially addressed whether the 
veteran had filed a timely appeal from the March 1993 rating 
decision denying service connection for a suprasellar 
arachnoid cyst and whether new and material evidence had been 
submitted to reopen the claim of service connection for a 
suprasellar cyst (the service connection issue was listed as 
a de novo claim in the statement of the case even though the 
issue of whether new and material evidence had been received 
was addressed in the body of the claim).  Given the favorable 
action regarding the timeliness issue, this new and material 
evidence claim is rendered moot.  

The appeal also arises from an October 1996 decision by the 
RO that denied the veteran's claim of entitlement to service 
connection for neurologic multi-system disability claimed as 
Gulf War Syndrome due to exposure to multiple chemical and 
biologic agents.  As noted by the Board in the January 2000 
remand, although this issue was certified for appellate 
review, the question arose as to whether a timely substantive 
appeal was filed.

In January 2000, this matter was remanded to the RO for the 
scheduling of a Board hearing at the RO (i.e., a Travel Board 
hearing).  In a statement received in May 2000, the veteran 
indicated that he wanted a Board hearing in Washington, D.C.; 
one was conducted before the undersigned Veterans Law Judge 
in August 2000.


FINDINGS OF FACT

1.  On December 5, 1996, the RO mailed notification to the 
veteran of an October 1996 decision that denied his claim of 
entitlement to service connection for 
neurological/multisystem disability claimed as analogous to 
Gulf War Syndrome and also claimed as due to exposure to 
multiple chemical and/or biologic agents.

2.  A notice of disagreement challenging the RO's October 
1996 decision was received in January 1997.

3.  In March 1998, the RO mailed the veteran a supplemental 
statement of the case that included this issue of service 
connection for neurological/multisystem disability claimed as 
analogous to Gulf War Syndrome and also claimed as due to 
exposure to multiple chemical and/or biologic agents.  

4.  A substantive appeal with respect to the October 1996 
denial of service connection for neurological/multisystem 
disability claimed as analogous to Gulf War Syndrome and also 
claimed as due to exposure to multiple chemical and/or 
biologic agents was not received from the veteran within 60 
days of the date of the RO's mailing of the supplemental 
statement of the case or within the remainder of the one-year 
period from the date of the RO's December 5, 1996 
notification of the denial.

5.  On April 27, 1993 the RO mailed notification to the 
veteran of an April 14, 1993 decision that denied his claim 
of entitlement to service connection for a suprasellar 
arachnoid cyst.

6.  A notice of disagreement challenging the RO's April 14, 
1993 decision was received in May 1993.


CONCLUSIONS OF LAW

1.  The veteran is statutorily barred from appealing the 
October 1996 RO decision which denied entitlement to service 
connection for neurological/multisystem disability claimed as 
analogous to Gulf War Syndrome and also claimed as due to 
exposure to multiple chemical and/or biologic agents.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.303 (2000).

2.  The veteran filed a timely notice of disagreement with 
the April 1993 RO decision that denied entitlement to service 
connection for a suprasellar arachnoid cyst.  38 U.S.C.A. 
§§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (2000).  

While special wording is not required, the notice of 
disagreement must be in terms that can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative determinations 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  38 C.F.R. § 20.201 (2000).

The substantive appeal can be set forth on a VA Form 9 
(Appeal to the Board of Veterans' Appeals) or on 
correspondence specifically identifying the issue(s) appealed 
and setting out specific arguments relating to errors of fact 
or law made by the RO.  38 C.F.R. § 20.202 (2000).  To be 
considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed.  38 C.F.R. § 20.302(b) 
(2000).  

Additionally, an extension for filing a substantive appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303 (2000).  If 
the claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).


I.  Whether the veteran filed a timely substantive appeal 
with respect to the October 1996 rating decision that denied 
entitlement to service connection for 
neurological/multisystem disability claimed as analogous to 
Gulf War Syndrome and also claimed as due to exposure to 
multiple chemical and/or biologic agents.

With respect to this claim, the Board notes that on December 
5, 1996, the RO mailed notification to the veteran of an 
October 1996 decision that denied service connection for 
neurological/multisystem disability claimed as analogous to 
Gulf War Syndrome and also claimed as due to exposure to 
multiple chemical and/or biologic agents.  The Board finds 
that a statement received from the veteran on January 23, 
1997, although somewhat vague, is sufficient to constitute a 
timely notice of disagreement.  On March 5, 1998, the RO 
issued a supplemental statement of the case which addressed 
this service connection claim.  However, the Board finds that 
the veteran did not timely file either a substantive appeal 
or a request for an extension of time to do so.  The Board 
notes that a nonspecific request for 60 and 30 day extensions 
were received in June and July 1998, respectively, which were 
clearly past the deadline to submit same or a substantive 
appeal.  See 38 C.F.R. §§ 20.302, 20.303 (2000).  In fact, 
although purportedly "granted" an extension by the RO in 
June 1998 (the Board will reserve comment on the legality of 
this action), the veteran did not submit additional argument 
(i.e. that could have been construed as a timely substantive 
appeal but for the timeliness factor) until December 1998.  

During the August 2000 Board hearing, the veteran and his 
representative contended that the veteran's overall 
disability prevented him from "following through when filing 
a timely notice of appeal" (page 31 of hearing transcript).  
However, the Board notes that, without addressing the merits 
of the contention, there is no provision in the regulations 
which would allow for an extension of the time limit for 
filing a substantive appeal under these circumstances.  

In any event, no document was received within the time frame 
that could be construed as a substantive appeal as defined in 
38 C.F.R. § 20.202 (2000) or as a request for an extension 
under 38 C.F.R. § 20.303 (2000).  Accordingly, the Board does 
not have jurisdiction over this appeal, as the veteran is 
statutorily barred from appealing the October 1996 decision 
by the RO that denied entitlement to service connection for 
neurological/multisystem disability claimed as analogous to 
Gulf War Syndrome and also claimed as due to exposure to 
multiple chemical and/or biologic agents.  Roy, 5 Vet. App. 
at 556.  

The Board notes that the RO did not address this issue in the 
first instance, as it was first noted by the Board in the 
January 2000 remand for the scheduling of the Travel Board 
hearing.  Adjudication of the issue in this decision is 
permissible at this point as the veteran and his 
representative were notified (by virtue of the January 2000 
remand) of this timeliness issue, have had an opportunity to 
present written or other argument on that issue, and, were, 
in fact, heard on the question of timeliness during the 
August 2000 Travel Board hearing.  As such, the veteran has 
been afforded the appropriate procedural protections.  Roy, 
supra; see also VAOPGCPREC 9-99.



II.  Whether the veteran filed a timely notice of 
disagreement from the March 1993 rating decision that denied 
entitlement to service connection for a suprasellar arachnoid 
cyst.

With respect to this claim, the Board notes that on April 27, 
1993, the RO mailed notification to the veteran of an April 
14, 1993 decision that denied service connection for a 
suprasellar arachnoid cyst.  As noted above (in the 
"Introduction"), following the receipt of an inquiry 
regarding this claim, the RO sent the veteran a letter in 
August 1994 indicating that the one year time period had 
expired for him to file a timely notice of disagreement.  

However, the Board notes that of record is a letter from the 
veteran received by the RO in May 1993 wherein the veteran 
writes, in part, that "the most recent VA Rating 
determination is to be appealed."  It is further noted that 
near the top of the page the veteran specifically makes 
reference to the April 27, 1993 letter. 

The Board finds that this letter can be reasonably construed 
as disagreement with the April 14, 1993 decision denying 
service connection for a suprasellar arachnoid cyst. 

As also noted above, since the April 1993 decision, the RO 
has essentially addressed the issue of whether new and 
material evidence had been submitted to reopen the claim of 
service connection for a suprasellar cyst.  Although it 
appears that in more recent supplemental statements of the 
case, the new and material evidence aspect of the claim was 
no longer addressed, the Board would have nevertheless been 
obligated to address this issue independently.  See Barnett 
v. Brown, 8 Vet. App 1 (1995).  However, given the favorable 
action regarding the timeliness issue, this particular claim 
(i.e. to reopen based on new and material evidence) is 
rendered moot.  



ORDER

The claim of entitlement to service connection for 
neurological/multisystem disability claimed as analogous to 
Gulf War Syndrome and also claimed as due to exposure to 
multiple chemical and/or biologic agents is dismissed.  

A timely notice of disagreement of the April 1993 RO decision 
denying service connection for a suprasellar arachnoid cyst 
was received; to this extent, the veteran's appeal is 
granted.



REMAND

As found by the Board above, the veteran filed a timely 
notice of disagreement with respect to the April 1993 RO 
decision denying service connection for a suprasellar 
arachnoid cyst.  As such, the RO must issue a statement of 
the case on the issue, and a remand is required for this 
purpose.  See 38 C.F.R. § 19.26 (2000); Manlincon v. West, 12 
Vet. App 238 (1999) (a notice of disagreement initiates 
review by the Board of the RO's denial, thus, the next step 
is for the RO to issue a statement of the case on the denial 
of the issue).

In connection therewith, the Board points out that Congress 
recently amended 38 U.S.C.A. § 5107 (and amended or added 
other relevant provisions) to clarify VA's duty assist a 
claimant in developing all facts pertinent to a claim for 
benefits.  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106, and certain notification 
requirements when requested information has not been 
received.  Such duty also includes the accomplishment of a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing assistance (such as having the veteran 
undergo medical examination) only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107A).  

As the statement of the case should reflect consideration of 
these law changes, to include adjudication of the claim on 
the merits, the RO should undertake any 
development/notification action deemed warranted by the 
record prior to issuance of that document, or at any other 
point while the matter is in remand status.  

In view of the above, this matter is hereby REMANDED to the 
RO for the following action:

1.  The RO should furnish to the veteran 
and his representative a statement of the 
case on the issue of service connection 
for a suprasellar arachnoid cyst setting 
forth the evidence, a citation to and 
discussion of pertinent legal authority, 
and a detailed analysis of the basis for 
the RO's decision.  The RO should keep in 
mind the dictates of the Veterans Claims 
Assistance Act of 2000, discussed above, 
undertaking any development and/or 
notification actions deemed warranted, 
prior to issuance of the statement of the 
case, and otherwise during the pendency 
of the remand.  The veteran and his 
representative should be informed of the 
necessity of filing a timely substantive 
appeal if the veteran wishes to place 
this issue in appellate status.  

2.  If and only if the claim remains 
denied and the veteran or his attorney 
timely files a substantive on the above-
referenced claim should that issue be 
returned to the Board.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals



 



